Citation Nr: 0509923	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty with the new Philippine Scouts 
from May 1946 to April 1949.  He died in April 1985, and the 
appellant is his surviving spouse.

The appellant's initial claim for service connection for 
cause of the veteran's death was denied by the Board of 
Veterans' Appeals (Board) in January 1996.  In May 2003, the 
Board reopened the appellant's claim, and forwarded the case 
to a Veterans Health Administration doctor to obtain a 
medical opinion.  This development was completed and, in 
October 2003, the Board again denied the appellant's claim.  
The appellant appealed and, pursuant to a joint motion of 
private counsel and Department of Veterans Affairs (VA) 
General Counsel, the Board's earlier October 2003 decision 
was vacated and the appeal was remanded for action consistent 
with matters raised in the motion.  

For the following reasons, the case must be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

The certificate of death on file, indicating that the cause 
of the veteran's death in October 1985 was bronchopneumonia, 
is a document created over seven years subsequent to his 
death in February 1993.  The reliability of the information 
contained in this document is subject to question.  Further 
inquiry into the circumstances of the veteran's death in 
October 1985 is warranted.  Additionally, the place of death 
in this document is indicated as "Centro Sur, Camalaniugan, 
Cagayan."  It is unclear whether the veteran was 
hospitalized at the time of death or was otherwise seen by a 
physician at any time surrounding his death.  The RO must 
forward an inquiry to the appellant with appropriate medical 
release forms in an attempt to obtain any records of the 
veteran's medical treatment at or around the time of death in 
October 1985.

The only competent clinical evidence in anyway relating the 
veteran's death in 1985 to incidents of military service some 
36 years earlier is a brief statement submitted by Dr. Mario 
S. Pablo of Aparri, Cagayan, in November 2000.  In this 
statement, the physician indicates that he had treated the 
veteran for COPD from 1955 until 1980.  He then certified 
that all of his records were destroyed in a fire in 1963.  Of 
course, this begs the question of the existence of any 
records of the veteran's purported treatment by this doctor 
for COPD from the date of the 1963 fire until 1980, the date 
that this physician indicates that his treatment ceased.  The 
RO must obtain a medical release from the appellant for the 
production of any and all available treatment records for the 
veteran from 1963 through 1980, a period of 17 years, 
reflecting this physician's treatment of the veteran for 
reported COPD.  

The evidence on file indicates the RO initially requested 
production of the veteran's service medical records in 
conjunction with a claim filed by the veteran during his 
lifetime in 1974.  It was apparently at this time that the 
only records produced were three pages of sick reports.  
Although subsequent discussions of this appeal have included 
reference to the fire at NRPC in 1973, it is certainly 
unclear whether the veteran's records were affected by that 
fire, and it is appropriate that another attempt be made to 
secure any available service medical records for the 
veteran's active military duty from 1946 to 1949.

In advancing this appeal, the appellant submitted three joint 
affidavits from six individuals claiming to have been fellow 
servicemen with personal knowledge of the veteran in this 
case.  The RO should inquire into whatever resources are 
available in an attempt to verify whether each of these six 
individuals has documented military service, as alleged, and 
whether any records associated with any of these six 
individuals may have any bearing on the issue in this appeal.

Finally, if any additional relevant evidence is obtained, the 
Board would request the RO to forward this case to a VA 
physician experienced in respiratory disorders for review and 
production of an opinion.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should contact the 
appellant in this case and request that 
she explain the circumstances surrounding 
the veteran's death in October 1985.  She 
should be requested to indicate whether 
the veteran was hospitalized and provided 
any medical treatment at any time prior 
to the date of his death, and should be 
provided medical release forms for 
completion so that the RO can attempt to 
obtain copies of any records of the 
veteran's terminal hospitalization or 
treatment on or around the time of his 
death.  The appellant should also be 
requested to provide any copy of a 
certificate of death created for the 
veteran at or around the time he actually 
died in October 1985 (as opposed to the 
copy on file from February 1993).  If the 
veteran was not provided any medical 
treatment at any time in the days 
preceding his death, the RO should 
request the appellant to identify where a 
determination was made as to his cause of 
his death, and the appellant must be 
requested to provide a properly completed 
medical release form for the individual, 
hospital, or institution which made that 
determination for the purpose of 
obtaining any records created in 
conjunction with that determination.  The 
appellant must also be requested to 
complete a medical release form for 
records of the veteran's treatment with 
Dr. Mario S. Pablo in Aparri, Cagayan 
(with a proper complete address), for all 
records of his treatment of the veteran 
for COPD or any medical problems from 
1963 through 1980 (as he reported in his 
November 2000 statement).

2.  After completing the above 
development, the RO should follow up by 
using any information or medical releases 
submitted by the appellant in response to 
the paragraph above in an attempt to 
secure any and all medical records or 
other evidence identified.  The RO should 
also direct an inquiry to the office of 
the local civil registrar in 
Camalaniugan, Cagayan, and request 
verification of the cause of the 
veteran's death.  The RO should ask 
whether there is a more timely record of 
the cause of the veteran's death in April 
1985 and, if the only available data is 
contained at page 12 of Book IV in their 
register of deaths from February 1993, 
the RO should request that office to 
explain the source of the information 
contained in that document, created over 
seven years after the veteran's death.  
The RO should follow up to collect any 
additional evidence identified by that 
office.  

3.  Additionally, the RO should consult 
whatever data or record systems are 
available to determine whether the six 
affiants who provided the appellant with 
sworn statements in this case (PDM, DY, 
FML, FA, BB, and BP) had active military 
service as alleged.  

4.  Additionally, the RO should process 
another request to the NPRC for the 
purpose of obtaining any available 
service medical records for the veteran 
for his active duty from May 1946 to 
April 1949.  NPRC should be provided 
copies of the three sick reports included 
in the claims folder for the veteran for 
his active duty from May 1946 to April 
1949, and requested to provide any 
additional available evidence concerning 
the veteran which can be located.  Any 
and all information obtained as a result 
of these inquiries must be added to the 
claims folder.

5.  After completing the above 
development, the RO is requested to again 
review the evidence on file and, if the 
decision is not to the veteran's and 
representative's satisfaction, to issue a 
supplemental statement of the case which 
includes a discussion of the development 
conducted pursuant to this remand, and 
provide the appellant and representative 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The appellant need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

